ALLOWANCE

Examiner Comment
	Note that the amendments below are the same as the amendments per the 05/03/2022 Notice of Allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marshall Brown on 04/20/2022.

Claims 1, 6, 8-12, 14-16 and 19-20 have been amended to:

1.	(Currently Amended) An automatic drain system for use with a fluid water separator, the automatic drain system comprising:
	a liquid-in-fuel sensor, the liquid-in-fuel sensor configured to detect a liquid level in a water sump of the fluid water separator;
	a first solenoid fluidly coupled to and positioned downstream of the fluid water separator 
	a hydrocarbon and liquid storage tank fluidly coupled to and positioned downstream of 
	a sensor configured to detect a level of hydrocarbons in the hydrocarbon and liquid storage tank;
	a second solenoid fluidly coupled to and positioned downstream of the hydrocarbon and liquid storage tank; and
	a control unit configured to:
activate the first solenoid in response to a signal from the liquid-in-fuel sensor and activate the second solenoid in response to signal from the sensor configured to detect the level of hydrocarbons in the hydrocarbon and liquid storage tank,
wherein activation of the first solenoid causes the first solenoid to change from a an , and
wherein activation of the second solenoid causes the second solenoid to change from a closed state to an open state and allows evaporative hydrocarbons to be reintroduced upstream of the fluid water separator.

6.	(Currently Amended) The automatic drain system of claim 1, wherein the first solenoid comprises a plunger, the plunger having a retracted state associated with the open state of the first solenoid and an extended state associated with the closed state of the first solenoid.

8.	(Currently Amended) The automatic drain system of claim 1, wherein the liquid in-fuel-sensor comprises a first liquid-in-fuel sensor and a second liquid-in-fuel sensor, the first liquid-in-fuel sensor disposed axially along the water sump above the second liquid-in-fuel sensor, the first liquid-in-fuel sensor configured to detect an upper liquid level of the water sump and the second liquid-in-fuel sensor configured to detect a lower liquid level of the water sump, detection of the upper liquid level causing the control unit to activate the first solenoid, wherein absence of the lower liquid level causes the control unit to deactivate the first solenoid to cause the first solenoid to change from the open state to the closed state.

9.	(Currently Amended) The automatic drain system of claim 1, wherein hydrocarbons that remain in the hydrocarbon and liquid storage tank when the second solenoid is deactivated are received by an evaporation canister to either be absorbed or burned off so as to create clean air to be released into a surrounding environment 

10.	(Currently Amended) The automatic drain system of claim 1, wherein the control unit is further configured to deactivate the first solenoid to change from the open state to the closed state and place the automatic drain system in a condition preventing to the hydrocarbon and liquid storage tank after a period of time from activation of the first solenoid.

11.	(Currently Amended) The automatic drain system of claim 1, further comprising a housing, the housing comprising:
	at least one vent;
an inlet opening that allows fluid to flow into an interior of the automatic drain system; and
a drain opening that allows fluid to flow from the water sump of the fluid water separator to the hydrocarbon and liquid storage tank
	
	
	

12.	(Currently Amended) A fluid water separator system comprising:
a housing, the housing including at least one vent, an inlet opening that allows fluid to flow into an interior of the fluid water separator system, and a drain opening that allows fluid to flow from a water sump of a fuel water separator;

		
		
	
	

a liquid-in-fuel sensor, the liquid-in-fuel sensor configured to detect a liquid level in the [[a]] water sump of the [[a]] fuel water separator;
a first solenoid fluidly coupled to and positioned downstream of the fuel water separator 
	a hydrocarbon and liquid storage tank fluidly coupled to and positioned downstream of 
a sensor configured to detect a level of hydrocarbons in the hydrocarbon and liquid storage tank;
a second solenoid fluidly coupled to and positioned downstream of the hydrocarbon and liquid storage tank; and
a control unit configured to:
	activate the first solenoid in response to a signal from the liquid-in-fuel sensor and activate the second solenoid in response to signal from the sensor configured to detect the level of hydrocarbons in the hydrocarbon and liquid storage tank,
wherein activation of the first solenoid causes the first solenoid to change from a an , and
wherein activation of the second solenoid causes the second solenoid to change from a closed state to an open state and allows evaporative hydrocarbons to be reintroduced upstream of the fuel water separator.

14.	(Currently Amended) The fluid water separator system of claim 12, wherein hydrocarbons that remain in the hydrocarbon and liquid storage tank when the second solenoid is deactivated are received by an evaporation canister to either be absorbed or burned off so as to create clean air to be released into a surrounding environment 

15.	(Currently Amended) The fluid water separator system of claim 12, wherein deactivation of the first solenoid causes the first solenoid to change from the open state to the closed state so as to prevent fluid flow through the fluid water separator system 

16.	(Currently Amended) The fluid water separator system time associated with flow rate based on orifice size through the fluid water separator system fluid water separator system 

19.	(Currently Amended) The fluid water separator system of claim 12, wherein the liquid-in-fuel sensor comprises a first liquid-in-fuel sensor and a second liquid-in-fuel sensor, the first liquid-in-fuel sensor disposed axially along the water sump above the second liquid-in-fuel sensor, the first liquid-in-fuel sensor configured to detect an upper liquid level of the water sump and the second liquid-in-fuel sensor configured to detect a lower liquid level of the water sump, detection of the upper liquid level causing the control unit to activate the first solenoid, wherein absence of the lower liquid level causes the control unit to deactivate the first solenoid to cause the first solenoid to change from the open state to the closed state.

20.	(Currently Amended) The fluid water separator system of claim 12, wherein is further configured to alert an operator of the fluid water separator system to a condition of the hydrocarbon and liquid storage tank.

Reasons for Allowance
Claims 1-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach an automatic drain and/or fluid water separator system that includes a control unit configured to activate/deactivate first and second solenoid valves in accordance with a respective liquid-in-fuel sensor and a sensor configured to detect a level of hydrocarbons, such that based on a signal from the liquid-in-fuel sensor, the first solenoid valve is activated to allow water to flow/drain to a hydrocarbon and liquid storage tank, and based on a signal from the sensor configured to detect the level of hydrocarbons, the second solenoid valve is activated to allow evaporative hydrocarbons to be reintroduced upstream of a fluid/fuel water separator in combination with the other claim limitations.
The closest prior art of record concerning the claimed system(s) is/are that of CN 204436652U (Holm), such that Holm teaches an automatic drainage and/or fuel filter draining system that facilitates the automatic draining of water from a fuel filtration system via a solenoid valve based on a signal from a liquid-in-fuel sensor, and Holm further provides that the water drained may be routed to either a surrounding environment or a water storage tank (see paragraph [0022]).
Holm fails to teach wherein the water storage tank (e.g., regarded as a hydrocarbon and liquid storage tank) is provided with a sensor configured to detect a level of hydrocarbons in said tank, and such that a second solenoid valve is positioned downstream from said tank and configured to allow evaporative hydrocarbons to be reintroduced upstream of the fuel filtration system based on a signal from the sensor configured to detect the level of hydrocarbons in said tank.
The closest prior art of record concerning the provision of recovering evaporative hydrocarbons from a hydrocarbon and liquid storage tank positioned downstream of a fuel filter draining system is that of US 9764255 (Mueller), such that Mueller teaches a separator/filtration system (36) and an oil condensate storage tank (26) positioned downstream of said separator/filtration system, and wherein evaporative hydrocarbons may be recovered from said storage tank [e.g., indicated via reference numerals 44 and 20] (see Fig. 1). However, Mueller fails to teach the claimed configuration of sensors and corresponding/respective solenoid valves that control fluid flow to and from the oil condensate storage tank, and Mueller also fails to teach wherein the evaporative hydrocarbons are reintroduced upstream of the separator/filtration system.
In view of the closest prior art of record, the claimed invention(s) may be regarded as a novel and inventive means for controlling the input to and output from a fuel filtration/automatic drainage system and a hydrocarbon and liquid storage tank
[e.g., the claimed invention(s) enable(s) a distinct (or enhanced) degree of operational control over the fluid(s) flowing to and from the fuel filtration system, and to and from the hydrocarbon and liquid storage tank, and such that said degree of operational control will have a direct/distinct impact on the quality of the fuel before said fuel reaches the internal combustion engine (thereby affecting engine operation) and the amount of emissions that would otherwise be released to the surrounding environment].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747      

/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747